Robinson, J.
1. Fraudulent: conveyances: conspiracy: evidence. — I. The petition charges that the conveyance to Griswold was executed and accepted to defraud the creditors of Lent, and that the conveyances to Moody were made in pursuance 0f a conspiracy between Lent, Griswold and Moody for the same purpose. In our opinion the evidence does not support these allegations. It is not shown that Griswold knew that Lent was owing any one but himself when he accepted the deed as a mortgage, and he conveyed to Moody by direction of Lent when his claim was paid by Moody. When Moody made the agreement to purchase of Lent, he had no knowledge of any debts owing by Lent, excepting certain ones which he paid to secure a conveyance, as a part of the purchase price. His object in obtaining a conveyance of the land was to secure the payment of a debt owing to him by Lent. The agreement to purchase was made ten days or two weeks before the deed to Moody was executed. When the deed was delivered, and the money due to Griswold, and perhaps to others, was paid, appellant’s transcript was on file in Calhoun county. Moody, of course, then knew of Lent’s interest in the land, and had constructive notice of the filing of the transcript. The judgment was therefore a lien on the land as against Moody; but, while he was informed of the judgment when he took the deed, he had no actual knowledge that a transcript of it was on file, and was not, therefore, guilty of fraud, so far as the record shows, in conveying the land.
*5252. _: good faith of grantee: consideration. *524II. The answer to the petition of intervention sets *525out the intervention of appellant in the action against Lent and Griswold, on the fourteenth day March, 1887 ; the filing of the substituted an¿[ supplemental petition, and the request that Moody be made a party thereto ; the dismissal of the intervention proceedings in that action; and the commencement of this. It is now insisted that intervenor is not an innocent purchaser for value, and that the petition of intervention filed March 14, 1887, gave her constructive notice of the rights of appellant. The evidence as to the payment by intervenor is not in all respects satisfactory. It appears that she had money in the hands of Moody, and that at the time the deed was given to her she was charged with the consideration ($2,000) on Moody’s books. Whether she was present at the time, or had authorized the execution of the deed, and the charging to her account of the consideration, is not entirely clear; but the testimony is positive that she accepted the deed, and that it is in accordance with her desires. It does not appear that she had any actual knowledge of appellant’s claim. Therefore we conclude that she is a bona-fide purchaser for a sufficient consideration.
3. _: action to set aside interventor lis pendens. III. Appellees insist that the petition of intervention filed by appellant, March 14, 1887, was not such a petition as is contemplated by section 2628 Bie Code. Appellant claims that it was ; anq that, by virtue of the petition filed by it as intervenor and as plaintiff in this case, the intervenor in this case purchased with constructive notice of appellant’s rights. Ferrier v. Buzick, 6 Iowa, 258. A person who has an interest in the matter in litigation, in the success of either of the parties to the action, or against both, may become a party to the action. If he intervenes, he must join the plaintiff in claiming what is sought by the petition, or must unite with the defendant in resisting the claim of plaintiff, or must demand something adversely to both plaintiff and defendant. Code, sec. 2688. One who attempts to intervene in an action pending between other parties, *526without bringing himself within the provisions of the statute, is a mere interloper, who acquires no rights by his unauthorized interference, unless objection thereto is waived. His pleadings are unknown to the law, and can have no legal effect. The application of the law in regard to constructive notice often results in great hardship, and an attempt to apply it should not be approved unless its requirements as to all material matters have been met. In this case appellant did not comply with the law in any respect. It was not interested in the action pending March 14, 1887. The success of the plaintiffs would not have aided it in enforcing its claim. They averred that the conveyance to Griswold was fraudulent as to them, not as to others. Appellant did not join them in their demand for relief, but asked similar relief for itself. It did not ask any relief adverse to plaintiffs. Therefore it did not intervene in accordance with law, and was properly dismissed from the case. It is unnecessary to determine whether a petition of intervention, properly filed, would give the notice provided by section 2628 of the Code, since no petition of intervention was in fact filed. We conclude that the decree of the district court must be
Affiemed.